﻿
Mr. President, I wish to offer you greetings from the people and Government of Peru and to express my pleasure at the fact that you have been elected to guide the deliberations of the highest forum of the international community. Your dedication to the process of international understanding is the best guarantee of the successful accomplishment of your task. I must also may how much we encourage, how much we appreciate, and how grateful we are to our Secretary-General, whose unanimous re-election is the best tribute the international community can offer to his selfless work for international peace and security.
We are living through a dangerous period of deterioration in the international system, a fact which makes it imperative to establish a new rationality and strengthen the machinery available, so that the solutions to the world's great problems may be dealt with properly on the multilateral level. We are particularly concerned at the crisis of the United Nations system in which, above and beyond purely financial and substantive factors, we perceive attempts to weaken the Organization, to compromise its independence and to neutralize its role as a negotiating forum for major international issues.
Attempts are thus being made to erode multilateralism and thereby deprive the developing countries of the world's decision-making processes. Attempts are being made to do this in such a way that the relevant bodies will not be able to play their proper role, not merely as a group of operational bodies working in co-operation, but as factors of change in the very foundations of the system, and instruments for the attainment of a democratised international order.
Ours is an Organization with an imbalance, to the detriment of the developing countries. The imbalance is expressed through the veto in the Security Council as well as through financial domination, which has the effect of an additional veto, and through the concentration - an almost hereditary concentration - of the main posts in the Organization in a group of countries.
Therefore, any reform, far from increasing the inequalities in the United Nations, should, on the contrary, effectively democratise it, resolve its financial problems without political mortgages, and consolidate its functional independence, in order to enable it to achieve its great objectives of peace and development. 

What is required is a new concept of the United Nations system, one that would enable it to respond to the challenge of structural change experienced by international relations in the post-industrial society; so that it may be able to give direction to the emerging trends and avoid the threat to the third world of the establishment of more serious dependence and the distortion of basic elements of the nation-State.
For this purpose it is imperative to bring about a collective process of reflection and diagnosis that will make it possible to determine a new approach to the institutional structure of the international system  to review and revise the now obsolete schemes of the post-war period; and to anticipate the requirements of a new international dynamism.
We are living in a period of what promises to be a new stage in the disarmament process. The recent agreements between the United States and the Soviet Union give us encouraging signs, for the first time, of the reversal of the fatal arms race. We are inspired by the hope that the universal conscience in favour of peace and disarmament - which motivated the Harare message of the Heads of State of the non-aligned countries - will in the end triumph over the egocentric visions of security, which still cause many to spend great resources to win an impossible war, instead of making a reality of a peace without victories, based on the full realization and understanding of international social justice.
Let us trust that this progress will also help to usher in substantial progress in the total banning of nuclear tests, the prevention of the militarization of space, the strengthening of multilateral negotiations with regard to other aspects of disarmament, and the releasing of resources for economic and social development. In the regional and sub regional area, we are persevering in the organization of convergent efforts to promote development through the social reorientation of the resources allocated to defence expenditures, an ongoing process now, which is conducive to the strengthening of regional security, based on a new dynamic of co-operation, Integration and solidarity. We believe that the zones of peace can serve to strengthen international security and help in regional development work. In this area my country is in favour of a zone of peace in the southern Pacific. 

At the centre of this concern is the indissoluble relationship between disarmament and development and its connection with a democratic and fully integrated concept of security. Despite frustrations, the recent International Conference on the subject has offered us a valuable opportunity to clarify concepts and open a debate which, we hope, will soon be universal and sufficiently imaginative to establish appropriate ways and means to make this relationship effective and to promote genuine international co-operation towards renewed and fruitful multilateralism.
A significant contribution will be made by the United Nations Regional Centre for Peace, Disarmament and Development in Latin America, which will shortly be Inaugurated in Lima, in accordance with the Assembly's unanimous decision last year. We trust that the Regional Centre will make it possible to mobilize the collective efforts of countries in the region in the area of the interrelationship between disarmament and development and its impact on the conflict-peace relationship.
In hosting this new institution, which belongs to all countries of the region, Peru will be unflagging in its efforts to increase the Centre's vitality and effectiveness and urges Member States to give it genuine and unwavering co-operation. On the initiative of Peru and the Group of 77 the General Assembly has for two years now been considering the grave problem of the external debt of developing countries. These considerations have had the following positive results; the adoption of resolution 41/202 and the points agreed on recently in UNCTAD VII. Thus it would appear that everyone agrees on the seriousness of the problem. 
Nevertheless, the debt problem is growing daily, owing to the lack of universal agreement on how to implement a valid strategy for its solution. Endeavouring to solve the external-debt crisis through the imposition of adjustments and continuous refinancing is wrong.
Indeed, the constant process of debt refinancing makes it possible for the creditors to convert devalued loans into new loans with additional interest, thus increasing the principal and servicing. In other words, this refinancing thus establishes a permanent transfer of financial resources to the creditors - that is, perpetual tribute to be paid by the debtor developing countries.
In this way the debt expresses an asymmetry that is the product of a power policy that still accepts neither co-responsibility for the debt problem, nor flexibility in recognizing the real value of the debt in order to accede to historical interest rates, nor the real ability to pay of the debtors based on the requirements of their social and economic development.
As a consequence, the developing countries are increasingly adopting unilateral measures to reclaim their sovereignty and their peoples' right to development, thus limiting the transfer of resources and rejecting perpetual tribute to international financial profiteers. Thus, in the face of the abuse of the laws of the creditors, the justness of the laws of the debtors is suddenly arising.
If the debt burden has succeeded In reversing the logic of international co-operation, stretching the financial system to the limits of its credibility and political viability, the phenomenon of the international drug traffic is now reaching a scope that not only undermine the very essence of states but also add to an already critical international scene a criminal structure of formidable proportions.
In this context, it is encouraging to point out the fundamental importance of the International Conference on Drug Abuse and Illicit Trafficking, held in Vienna, which marks a new stage in the political treatment of a problem that has deep and complex social, economic and political connotations; the final declaration contains basic principles to which my country subscribes.
The decrease in prices of raw materials and the scarcity of resources generated by the debt crisis contrast scandalously with the geometric rise in financial resources destined for drug consumption. Peru considers that the time has come to mobilize the support of consumer countries to make possible a massive flow of financial resources to the producer countries that will enable a radical change to be made in the artificially created production structure created by drug traffic in specific regions of the world. What must be done is to substitute the Incentive of agricultural producers towards a harmful prosperity based on drugs with an effective, profitable type of agricultural activity with guaranteed export markets coming from a new agro-industrial production structure.
Two years ago when the General Assembly approved an important resolution on terrorism, the United Nations assumed a unanimous commitment. However, not enough has yet been done to establish international conditions obstructing a climate propitious to terrorist activities. I believe it is urgent to promote a widespread stabilization of open rejection of organizations which, under political or cultural pretexts, would create in developed societies attitudes of tolerance for the proselytising action of agents of groups that impose violence and death on our democracies and work against our peoples' aspirations for freedom and justice. The initiatives put forward to distinguish between terrorism and the legitimate Struggles of liberation movements against colonialism, apartheid and foreign occupation are positive steps which should make it possible for us to move forward 'to this direction with greater determination. 
One year after the last Summit Conference, in Harare, we observe in the Movement of Non-Aligned Countries a new dynamic with respect to the challenge of our times. The non-aligned countries must respond to a fluid international situation with unity and effective actions, incorporating our own perspective and consolidating our Movement as a negotiating force capable of promoting effective solutions to the grave problems of the world.
In this context the non-aligned countries are concerned over the intensification of hotbeds of tension - wrongly dubbed "remaining" hotbeds - which should appropriately be considered by the General Assembly.
My country is deeply disturbed by the escalation and undue prolongation of t conflict between Iran and Iraq and supports the peace process initiated by the Security Council and the crucial role of the Secretary-General. 
The problem of southern Africa remains unresolved because of the intransigent of those who oppose our struggle to replace the abhorrent apartheid regime and achieve independence for Namibia - heroic undertakings with which Peru wishes to state its unflagging solidarity.
We are encouraged by the progress made recently on the convening of an international conference on the Middle East for a peaceful solution to the problem in keeping with the security requirements of all the parties and with respect for the rights of the Palestinian people. Similarly, we support the Secretary-General's efforts for a negotiated political settlement of the situation in Afghanistan on the basis of the independence, non-alignment and self-determination of that nation.
Once more we voice our fraternal support for the just demand of Argentina for the recovery of its sovereign rights over the Malvinas Islands, and we stress the urgency of negotiations to eradicate that vestige of colonialism. With respect to the situation in Central America, Peru has always been convinced that It is possible to find a peaceful solution based on the right of the countries of the sub-region to decide on their own destiny free from any foreign Interference or intervention; and we express our solidarity with Nicaragua in the defence of its sovereignty, Independence, territorial integrity, stability and self-determination. 
 The present session of the General Assembly is taking place at a time when this situation in Central America is such that there are new prospects for the long-sought peace process to be successful as a result of the initiatives of the Contadora and Support Groups. We are deeply pleased that on 7 August last the Central American Presidents signed a document on procedures for the establishment of a firm and lasting peace in Central America and thus formed an executive commission to make viable the implementation of peace agreements, within which new dynamic the International Verification and follow-up Commission was established.
We hail this great step of the Central American Governments which calls for the adoption of a resolution of great historical importance that confirms the broad and unrestricted support of the international community for the peace process agreed on in Guatemala and gives a clear mandate to the Secretary-General of the United Nations to support the implementation of that peace process, and in particular the work of the International Verification and Follow-up Commission.
Latin America has assumed the challenge of acting boldly in the world, using its rich experience and its own ideas and perceptions to become a factor for change in international relations.
In so doing, Latin America is aware of the need to change international economic structures; it identifies with the cause of the poor, deprived countries of the world and their desire to achieve development, which is a right and an international responsibility. In our region itself, we promote schemes for political co-operation and economic integration and further measures to make viable our development and strengthen our potential for working together.
Our first experience in dialogue, agreement and harmonization in the area of security has been the peace initiatives of the Contadora and Support Groups in the case of Central America. This exercise in solidarity has given rise to an experience in political co-operation known as the Group of Bight, which will find full expression in the meeting of Presidents to be held in Mexico next November.
This new framework for political harmonization, established on a solid basis of democracy, flexibility and non-exclusivity, is an attempt to establish the nucleus of a process of co-ordination in the Latin American region which will draw the region together and consolidate its presence in the international system through the innovative work of a new political organization, an economic identity of its own and re-conceptualisation of its collective security.
Similarly, of very great importance is the decision adopted in recent days by the member countries of SELA, the Latin American Economic System, to hold annual meetings of Foreign Ministers prior to the sessions of the General Assembly in order to examine, through direct and informal dialogue, the international situation and its repercussions in our region, as well as actions to strengthen the unity and joint actions of Latin America and the Caribbean. Those meetings, oriented around dialogue and political harmonization, give SELA a new dimension and held much promise for regional unity.
The crisis of the international system confronts the developing countries with critical situations and conditions in which national efforts to bring the great masses out of centuries of poverty are threatened by interests that want to maintain an unjust and unhealthy status quo.
Peru, in the midst of historical difficulties that have resulted from its being a third world country - difficulties aggravated by the aggression of terrorism and the extortion of debt - provides an acid test on how democratically to achieve structural transformations conducive to the consolidation of a popular nationalist programme. If the adjustment policies of a discredited financial system have overshadowed negotiations to achieve a new international order, it is today more necessary than ever that the developing countries create an alternative based on growth that includes the redistribution of wealth - that is, a new concept of development.
In this important world forum there has been advanced the thesis that the relationship between the role of the State and development is a contradictory one, and the growth experienced in the informal economic sector has been given as an example. The Government of Peru feels that such a contradiction does not exist, especially if the actions of States are oriented precisely towards avoiding the oligarchic and oligopolic concentration of property and production so as to give all citizens, especially the poorest and most marginal, access to the means necessary for fulfilment in the context of a more just, egalitarian and therefore authentically democratic society·
It has also been said that the right to development is simply the right of economic agents to act freely· If this assembly of nations has enshrined the right to development as one of the basic rights of the human person and of peoples, it is because as time passes an international structure of domination and exploitation is increasingly frustrating and destroying the capacity of our countries to achieve their national development objectives. Whatever economic or social model is used, the development indicators and the living standards of practically all third world countries have declined to the levels of 20 years ago, which proves the structural and global nature of a crisis that is the consequence of relationships of power and an international economic order that brings down the prices of our raw materials, obstructs the access of our products to markets, favours regressive adjustment measures aimed at ensuring the repayment of unpayable debts under the original terms, and makes international co-operation dependent on the submission and subjection of the developing countries to being tributaries of those who benefit from that unjust order.
On the other hand, if those adjustment policies are to be replaced with anti-crisis policies of growth and redistribution, which is what we have done in Peru, a bridge must be built between the needs of the immediate present and long-term requirements in order to achieve a new international economic order. The achievement of a consensus on this approach would sow the seed of new development for the coming century.
At this time Peru wishes to express once again its fraternal, militant solidarity with all peoples fighting for freedom, peace and justice and to reaffirm its desire for understanding and international co-operation and its commitment to the principles and purposes of this Organization and its responsibility to build a better, more secure and more just world. 
